Citation Nr: 0004197	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back strain, to include 
as secondary to service-connected shell fragment wounds of 
the left and right lower legs.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1975.

This matter comes before the Board of Veterans' Affairs (BVA 
or Board) on appeal from an October 1992 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In a July 1997 decision, the Board affirmed the RO's decision 
which denied the veteran's claim of entitlement to service 
connection for back strain, to include as secondary to 
service-connected shell fragment wounds of the left and right 
lower legs, and he subsequently appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in July 1999, the Court 
vacated the Board's denial of service connection for back 
strain and remanded this case for further adjudication.  The 
Board also observes that the Court's July 1999 Memorandum 
Decision indicates that the veteran had abandoned his appeal 
of the Board's denial of entitlement to secondary service 
connection for headaches. 


REMAND

A preliminary review of the record discloses that in the July 
1999 Memorandum Decision, the Court noted that, in denying 
the veteran's claim of entitlement to service connection for 
back strain, to include as secondary to service-connected 
shell fragment wounds of the left and right lower legs, the 
Board had failed to adequately address a March 1996 opinion 
by a VA examiner to the effect that a period of abnormal gait 
at the time of shell fragment wounds might have led to a 
worsening of back symptoms.  The Court indicated that it 
would be appropriate for the Board to arrange for another 
medical examination and opinion regarding the veteran's 
claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to comply with the 
Court's decision in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination with an appropriate physician 
to determine the etiology of his current 
back disorder.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for all back disorders that are 
present.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
current back disorder, if present, is 
causally or etiologically related to the 
veteran's service-connected shell 
fragment wounds of the left and right 
lower legs.  If not causally or 
etiologically related, the examiner 
should comment on the statement in the 
March 1996 VA examination report that 
"it is possible that a period of 
abnormal gait at the time of shell 
fragment wounds may have led to a 
worsening of symptoms."  In this regard, 
the examiner should specify whether it is 
at least as likely as not that the 
service-connected shell fragment wounds 
of the left and right lower legs 
chronically worsened or permanently 
increased the severity of any diagnosed 
back disorder, and if so, the degree of 
increase in severity due to the service-
connected shell fragment wounds of the 
left and right lower legs.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to secondary service 
connection for back strain, to include 
consideration of the Courts guidance in 
Allen v. Brown, 7 Vet App 439 (1995) as 
to whether the service-connected shell 
fragment wounds of the left and right 
lower legs aggravated any nonservice 
connected back disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.

The purpose of this REMAND is to obtain additional 
development and to comply with the Courts decision in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


